DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The amendments were received on 3/16/22.  Claims 1-4, 6-12, and 14-22 are pending in the application.  Claims 5 and 13 have been cancelled and claims 21 and 22 have been added.  Applicants' arguments have been carefully and respectfully considered.
Claims 1-4, 6-12, and 14-22 are rejected under 35 U.S.C. 101.
Claims 1-4, 6-12, and 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over Coster et al. (US 2014/0025609) and further in view of Salmenkaita et al. (US 2002/0188589) and Kirkham et al. (US 2014/0052683).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-12, and 14-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 2A, Prong One asks: Is the claim directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? See MPEP 2106.04 Part I. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  See MPEP 2106.04(a).
With respect to claims 1, 9, and 17, the limitation of determining…at least one persona trait and determining…at least one context trait, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a client device,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a client device” language, “determining” in the context of this claim encompasses the user manually deciding on a trait of the user. Similarly, the limitation of assigning…the user to at least one persona category/context category, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a client device” language, “assigning” in the context of this claim encompasses the user mentally deciding that the user would be interested in a category of information since they have the aforementioned trait. Finally, the limitation of identifying…information to present to users, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a client device” language, “identifying” in the context of this claim encompasses the user mentally deciding that the user would be interested in certain information.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
At step 2a, prong two, this judicial exception is not integrated into a practical application.  Claims 9 and 17 recite a processor and computer hardware to execute the operations, however, this is recited as a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  
Additionally, the claim recites “identifying…user data”, “receiving…persona categorization data”, “receiving…context categorization data”, and “presenting…to the user.”  These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data gathering and outputting in conjunction with the abstract idea.  See MPEP 2106.05(g)(3).

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannon provide an inventive concept.

	With respect to “identifying…user data”, “receiving…persona categorization data”, and  “receiving…context categorization data”,  the courts have found limitations directed towards data gathering to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II).  “receiving or transmitting data over a network.”
With respect to “presenting…to the user”, the courts have found limitations directed towards data gathering to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II).  “presenting offers and gathering statistics.”

Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  The claim is not patent eligible.

With respect to claims 2, 4, 6, and 8, the claims further define the “identifying” and “presenting”, which has been discussed above with respect to the abstract idea and does not amount to significantly more than the above-identified judicial exception.

With respect to claims 3 and 7, the limitations are directed towards communicating data to the server.  These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data gathering and outputting in conjunction with the abstract idea.  See MPEP 2106.05(g)(3). The courts have found limitations directed towards data gathering to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II).  “receiving or transmitting data over a network.”


 With respect to claims 10, 12, 14, and 16, the claims further define the “identifying” and “presenting”, which has been discussed above with respect to the abstract idea and does not amount to significantly more than the above-identified judicial exception.

With respect to claims 11 and 15, the limitations are directed towards communicating data to the server.  These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data gathering and outputting in conjunction with the abstract idea.  See MPEP 2106.05(g)(3). The courts have found limitations directed towards data gathering to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II).  “receiving or transmitting data over a network.”

With respect to claims 18 and 20, the claims further define the “identifying” and “presenting”, which has been discussed above with respect to the abstract idea and does not amount to significantly more than the above-identified judicial exception.

With respect to claim 19, the limitations are directed towards communicating data to the server.  These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data gathering and outputting in conjunction with the abstract idea.  See MPEP 2106.05(g)(3). The courts have found limitations directed towards data gathering to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II).  “receiving or transmitting data over a network.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-12, and 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over Coster et al. (US 2014/0025609) and further in view of Salmenkaita et al. (US 2002/0188589) and Kirkham et al. (US 2014/0052683).

With respect to claim 1, Coster teaches a method, comprising: 
identifying, by a client device, user data pertaining to use of the client device by a user (Coster, pa 0038, the user device 200 can deduce from the private user data that this particular user is aged 27 years); 
determining, by the client device, at least one persona trait of the user based on the user data pertaining to the use of the client device by the user (Coster, pa 0038, As a result, the attribute "age: 20-30 years" will be selected but not the attribute "age: 5-10 years" which is disregarded, and the received weight values for attribute "age: 20-30 years" will be used for determining a new rating for 'Matrix' which is relevant for this user.); 
receiving, by the client device, persona categorization data, the persona categorization data specifying a plurality of persona categories and, for each persona category, a plurality of persona traits (Coster, pa 0036, sends the public recommendation with ratings of items together with the obtained attribute-related weight information for those items, and optionally also including the combination function F if used, to the user device 200 in an action 2:3.); 
based on the at least one determined persona trait of the user, assigning, by the client device, the user to at least one persona category selected from the plurality of persona categories specified by the persona categorization data (Coster, pa 0038, The user device 200 then applies the received weight values of the selected attributes in the weight information to the ratings of items in the public recommendation. For example, when weight values have been received from system 202 for the attributes "age: 5-10 years" and "age: 20-30 years" for the item 'Matrix', the user device 200 can deduce from the private user data that this particular user is aged 27 years); 
based on the at least one of the persona category to which the user of the client device is assigned, identifying, by the client device, information to present to users who are assigned to the at least one persona category to which the user is assigned (Coster, pa 0039, Thereby, the items will most likely get new ratings which are different from the ratings in the public recommendation and more closely related to the user's assumed personal preferences and needs, which is thus achieved by the selection of relevant attributes. As a result, the items can be ranked differently than in the public recommendation); and 
presenting, by the client device, to the user the identified information (Coster, pa 0039, user device 200 finally presents the customized recommendation with the new modified ratings to the user, in an action 2:5).

Coster doesn't expressly discuss determining, by the client device, at least one context trait of present use of the client device by the user based on the user data pertaining to the use of the client device by the user, the user data pertaining to the use of the client device by the user comprising at least one trait type pertaining to an application category usage and a score
Salmenkaita teaches determining, by the client device, at least one context trait of present use of the client device by the user based on the user data pertaining to the use of the client device by the user (pa 0060, Salmenkaita, the user inputs a selection of an activity onto the request a recommendation sub menu shown Figure 1E In or 1F. In response, the device then gets the 111 current context state from the context inference engine 136. The device then sends the current context-activity 140 pair to the server), the user data pertaining to the use of the client device by the user comprising at least one trait type pertaining to … a score (Salmenkaita, pa 0066, The recommendation algorithms 112 in the wireless device 100 can also take into consideration the number of times that each respective recommendation has been previously recommended to other users, that information having been transmitted in recommendations 200 to the wireless device 100.);
receiving, by the client device, context categorization data, the context categorization data specifying a plurality of context categories and, for each context category, at least one context trait (Salmenkaita, pa 0056, If the user selects the option of DINING ACTIVITIES and specifically "request restaurant recommendation" in the browser 102 of FIG. 1E, then the wireless device 100 proceeds to interact with the network server 140, to produce the result of the browser 102 displaying the page shown in FIG. 1G. As is seen in FIG. 1G, the user selected activity of "DINING-restaurant" is coupled with the context that the wireless device 100 determines to exist at the present time in the vicinity of the wireless device 100. The activity coupled with a description of the current context, is transmitted from the wireless device 100 to the network server 140.); and 
based on the at least one determined context trait of the present use of the client device by the user, assigning, by the client device, the present use of the client device by the user to at least one context category selected from the plurality of context categories (Salmenkaita, pa 0056, There at the server 140, context-activity pairs in the database 192 are approximately matched to the current context-activity pair received from the device 100, and the server accesses associated recommendations that are stored in the database 192. & Fig. 1E, context categories & Fig. 1G, context traits, e.g., time, location, etc. & Fig. 3a, step 328 & pa 0065, Referring now to FIG. 3B showing an example of the contents of the database 192, the first row in the context-activity pairs column gives a range of times, a range of locations, a range of temperatures and a range of speed and accelerations for context-activity pairs which are to be matched with the current context-activity pair being transmitted from the wireless device 100…The recommendation algorithms 166 in the network server 140 perform the matching operation and identify the first row in FIG. 3B as a match for context-activity pairs.);
based on the at least one context category to which the present use of the client device by the user is assigned, identifying, by the client device, information to present to users who are assigned to the at least one persona category to which the user is assigned (Salmenkaita, pa 0056, The associated recommendations are then transmitted back to the device 100 & Fig. 3a, step 328 & pa 0065, The recommendation algorithms 166 in the network server 140…identify the first row in FIG. 3B as a match for context-activity pairs.); and 
presenting, by the client device, to the user the identified information (Salmenkaita, Fig. 3A, display recommendations).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Coster with the teachings of Salmenkaita because it provides enhanced privacy for context-sensitive, adaptive, user interfaces for Internet service usage by wireless devices (Salmenkaita, pa 0007).
	Coster in view of Salmenkaita doesn't expressly discuss the user data pertaining to the use of the client device by the user comprising at least one trait type pertaining to an application category usage.
Kirkham teaches determining, by the client device, at least one context trait of present use of the client device by the user based on the user data pertaining to the use of the client device by the user (Kirkham, pa 0029, if a user uses web-based services provided by the service providers 110 and 114 with at least a threshold frequency and/or for at least a threshold duration over a period of time, the user may be identified by the application marketplace 112 as being interested in these web-based services.), the user data pertaining to the use of the client device by the user comprising at least one trait type pertaining to an application category usage and a score (Kirkham, pa 0029, In step E, the application marketplace system 112 can process and analyze the aggregated use information to identify user interests (134). A ranked and/or weighted collection of the user's interests can be provided. User interests can be indicated in a variety of ways, such as interest in particular subject matter, websites, particular web-based services, keywords, type of websites ( e.g., news websites, social network websites).).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Coster in view of Salmenkaita with the teachings of Kirkham because users may benefit from an improved experience by being made aware of native applications that they have interest in and otherwise would not know of (Kirkham, pa 0009).

With respect to claim 2, Coster teaches the method of claim 1, wherein: 
the identifying, by the client device, the information to present to the users who are assigned to the at least one persona category to which the user is assigned comprises receiving from a server a persona recommendation generated based on existing user data pertaining to other users assigned to the at least one persona category (Coster, pa 0030, the public recommendation may be seen to represent an average recommendation of a large number of users, or even basically all users, e.g. if the recommendation is based on ratings made by those users and their consumption activities. The public user data from storage 202a may thus include at least one of: consumption logs and previously registered item ratings being collected and stored in data storage 202a.); and 
the presenting, by the client device, to the user the identified information comprises presenting to the user a recommendation to to install an application having a highest ranking determined based on the existing user data (Coster, pa 0039, user device 200 finally presents the customized recommendation with the new modified ratings to the user, in an action 2:5).

With respect to claim 3, Coster teaches the method of claim 2, as discussed above. 
Salmenkaita teaches communicating, by the client device, to the server the at least one persona category selected from the plurality of persona categories specified by the persona categorization data; wherein the server selects the persona recommendation based on the at least one persona category communicated to the server by the client device (Salmenkaita, pa 0056, If the user selects the option of DINING ACTIVITIES and specifically "request restaurant recommendation" in the browser 102 of FIG. lE, then the wireless device 100 proceeds to interact with the network server 140, to produce the result of the browser 102 displaying the page shown in FIG. 1G.… The associated recommendations are then transmitted back to the device 100).
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Coster with the teachings of Salmenkaita because can have economic value to third party service providers, allowing them to purchase selected data sets from the database to be used for market research (Salmenkaita, pa 0067).

With respect to claim 4, Coster in view of Salmenkaita teaches the method of claim 1, wherein: 
the identifying, by the client device, the information to present to the users who are assigned to the at least one persona category to which the user is assigned comprises receiving from a server a plurality of persona recommendations, each of the plurality of persona recommendations generated based on existing user data pertaining to other users assigned to a particular persona category (Coster, pa 0036, sends the public recommendation with ratings of items together with the obtained attribute-related weight information for those items, and optionally also including the combination function F if used, to the user device 200 in an action 2:3.); 
selecting, by the client device, at least one of the plurality of the persona recommendations based on the at least one persona category to which the user is assigned by the client device (Coster, pa 0038, For example, when weight values have been received from system 202 for the attributes "age: 5-10 years" and "age: 20-30 years" for the item 'Matrix', the user device 200 Can deduce from the private user data that this particular user is aged27years. As a result, the attribute "age: 20-30years"will be selected but not the attribute "age: 5-10 years" which is disregarded, and the received weight values for attribute "age: 20-30 years" will be used for determining a new rating for 'Matrix' which is relevant for this user.); and 
the presenting, by the client device, to the user the identified information comprises presenting to the user a recommendation to use an item contained in the at least one persona recommendation selected by the client device (Coster, pa 0039, user device 200 finally presents the customized recommendation with the new modified ratings to the user, in an action 2:5).

With respect to claim 6, Coster in view of Salmenkaita teaches the method of claim 1, wherein: 
the identifying, by the client device, the information to present to the users who are assigned to the at least one persona category to which the user is assigned comprises receiving from a server a combined recommendation, the combined recommendation comprising at least one persona recommendation and at least one context recommendation, the persona recommendation and the context recommendation each generated based on existing user data pertaining to other users assigned to the at least one persona category and existing user data pertaining to device use contexts of other users assigned to the at least one context category (Salmenkaita, pa 0056, If the user selects the option of DINING ACTIVITIES and specifically "request restaurant recommendation" in the browser 102 of FIG. 1E, then the wireless device 100 proceeds to interact with the network server 140, to produce the result of the browser 102 displaying the page shown in FIG. 1G. As is seen in FIG. 1G, the user selected activity of "DINING-restaurant" is coupled with the context that the wireless device 100 determines to exist at the present time in the vicinity of the wireless device 100. The activity coupled with a description of the current context, is transmitted from the wireless device 100 to the network server 140. There at the server 140, context-activity pairs in the database 192 are approximately matched to the current context-activity pair received from the device 100, and the server accesses associated recommendations that are stored in the database 192.); and 
the presenting, by the client device, to the user the identified information comprises presenting to the user a recommendation to use an item contained in the combined recommendation (Salmenkaita, pa 0056, The associated recommendations are then transmitted back to the device 100).
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Coster with the teachings of Salmenkaita because the variety, quality and pertinence of the recommendations in the database grows as the recommendation system is used (Salmenkaita, pa 0013).

With respect to claim 7, Coster in view of Salmenkaita teaches the method of claim 6, further comprising: communicating, by the client device, to the server the at least one persona category selected from the plurality of persona categories specified by the persona categorization data and the at least one context category selected from the plurality of context categories specified by the context categorization data; wherein the server selects the combined recommendation based on the at least one persona category and the at least one context category communicated to the server by the client device (Salmenkaita, pa 0056, If the user selects the option of DINING ACTIVITIES and specifically "request restaurant recommendation" in the browser 102 of FIG. 1E, then the wireless device 100 proceeds to interact with the network server 140, to produce the result of the browser 102 displaying the page shown in FIG. 1G. As is seen in FIG. 1G, the user selected activity of "DINING-restaurant" is coupled with the context that the wireless device 100 determines to exist at the present time in the vicinity of the wireless device 100. The activity coupled with a description of the current context, is transmitted from the wireless device 100 to the network server 140. There at the server 140, context-activity pairs in the database 192 are approximately matched to the current context-activity pair received from the device 100, and the server accesses associated recommendations that are stored in the database 192.).
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Coster with the teachings of Salmenkaita because it provides useful recommendations for users (Salmenkaita, pa 0005).

With respect to claim 8, Coster in view of Salmenkaita teaches the method of claim 1, wherein: 
the identifying, by the client device, the information to present to the users who are assigned to the at least one persona category to which the user is assigned comprises receiving from a server a plurality of combined recommendations, each of the plurality of combined recommendations comprising at least one persona recommendation and at least one context recommendation (Salmenkaita, pa 0056, The activity coupled with a description of the current context, is transmitted from the wireless device 100 to the network server 140. There at the server 140, context-activity pairs in the database 192 are approximately matched to the current context-activity pair received from the device 100, and the server accesses associated recommendations that are stored in the database 192.), the persona recommendation generated based on existing user data pertaining to other users assigned to the at least one persona category and the context recommendation generated based on existing user data pertaining to the other users whose use of respective client devices are assigned to the at least one context category; 
the client device selects at least one of the plurality of the combined recommendations based on the at least one persona category to which the user is assigned by the client device and the at least one context category to which the present use of the client device by the user is assigned by the client device (Salmenkaita, pa 0066, Step 332 of FIG. 3A receives the recommendations 200 at the wireless device 100, and the recommendation algorithms 112 apply a filtering operation to the received recommendations to identify any new or significant information … recommendations algorithms 112 can make other determinations, for example it can examine the user's rating of the respective old recommendations as shown in FIG. 3C and can take the user's rating into consideration in the display of current recommendations to the user.); and 
the presenting, by the client device, to the user the identified information comprises presenting to the user a recommendation to use an item contained in the at least one combined recommendation selected by the client device (Salmenkaita, pa 0066, Then in step 334 of FIG. 3A, the wireless device displays the filtered recommendations to the user.).
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Coster with the teachings of Salmenkaita because as the system makes new recommendations to users in response to context-activity pairs submitted by their wireless devices, the server gathers the new recommendations and adds them to its context-activity pair database, providing appropriate recommendations made in
the past to many users (Salmenkaita, pa 0013).

With respect to claims 9-12 and 14-16, the limitations are essentially the same as claims 1-4 and 6-8, and are rejected for the same reasons.

With respect to claims 17-22, the limitations are essentially the same as claims 1-4, 6, and 8, and are rejected for the same reasons.

Response to Arguments
35 U.S.C. 101 
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues that the claims recite patent eligible subject matter because it is analogous to the limitations in 2019 PEG Example 37 and matches the limitations.  The Examiner respectfully disagrees.  Applicant has not pointed out why each limitation of the claim is eligible.  Merely mapping to the given example with no reasoning as to why the limitations are eligible is not sufficient.

Applicant argues on pg. 17 that the additional elements of the claimed invention reflect an improvement to the technology or technical field of personalization of information provided by information services.  The Examiner respectfully disagrees.
The description of applicant' s invention in the cited paragraphs has been carefully reviewed.  However, Applicant must specifically be able to show improvement in the functionality of the computer itself.  In Enfish, the courts determined that the specification must distinguish between the instant invention and conventional solutions (e.g. by disclosing one or more problems with the conventional solutions).  There must also be limitations in the claim that disclose a technological solution to the identified problem.  Utilizing the current context of the device to determine content to recommend does not represent such a technical solution that would amount to an inventive concept.  Here, the claimed improvement is selecting recommended information based on user data.  However, the claim merely uses the computer as a tool to process the user data (“… the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools” see: Electric Power Group).

Applicant argues on pg. 20 that Salmenkaita doesn't teach “receiving, by the client device, context categorization data, the context categorization data specifying a plurality of context categories and, for each context category, at least one context trait” because the context awareness information does not include “data specifying a plurality of context categories and, for each context category, at least one context trait.”  The Examiner respectfully disagrees.  Fig. 3b of Salmenkaita shows the context traits for the “DINING” activity.  If the user selects the option of (c) REQUEST A RECOMMENDATION, from the recommendation web services menu of FIG.1, then the REQUEST A RECOMMENDATION sub menu is displayed on the wireless device, as is shown in FIGS. 1E and 1F. The options presented to the user in the REQUEST A RECOMMENDATION sub menu are activity categories.  Therefore, each activity is provided for user consideration, and there are context traits for the activities.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zaltzman et al. (US 2021/0136537) is directed towards providing content recommendations to a user based on their context.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566. The examiner can normally be reached M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRITTANY N ALLEN/           Primary Examiner, Art Unit 2169